Citation Nr: 1710733	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  13-09 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD), for the period prior to February 20, 2013 and in excess of  70 percent thereafter.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Drummer






INTRODUCTION

The Veteran served on active duty from November 1964 to October 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2011 from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia which granted service connection for PTSD and assigned an initial 30 percent disabling, effective September 16, 2010.  A September 2012 rating decision granted an earlier effective date for the grant of service connection of July 20, 2010.  In a March 2013 decision, the Veteran was granted a higher initial 50 percent rating for PTSD, effective July 20, 2010, and a 70 percent rating for PTSD, effective February 20, 2013.  Because higher ratings are available during each of the periods on appeal,  and the Veteran is presumed to seek the maximum available benefit, the claim for a higher initial rating for PTSD remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

A May 2015 rating decision granted the Veteran entitlement to a total disability based on individual unemployability (TDIU). 


FINDING OF FACT

Since the July 20, 2010, effective date of the grant of service connection, the Veteran's PTSD has been manifested by symptoms that more nearly approximated occupational and social impairment with deficiencies in most areas.  Symptoms of total occupational and social impairment have not been demonstrated.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for an initial 70 percent rating, but not higher, for PTSD, from the July 20, 2010, effective date of service connection, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§  5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).

In the instant case, VA's duty to notify was satisfied by a September 2010 letter.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Pelegrini v. Principi, 18 Vet. App. 112   (2004).

The duty to assist the Veteran in the development of his claim has also been met. This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records (STRs), VA treatment records, Vet Center records, private treatment records, and lay statement.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.   Also, the Veteran was also afforded VA compensation and pension examinations in February 2011, February 2013, and May 2015.  The Board finds that the examination reports are adequate to decide the merits of the case because the examiner was provided with an accurate history, the Veteran's history and complaints were recorded, and the examination report set forth detailed examination findings to include current symptoms and severity of those symptoms with discussion of the Veteran's contentions.  See 38 C.F.R. § 3.159(c)(4) (2016); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran").


Increased Ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is to be considered when assigning a disability rating.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of the assignment of different ratings for distinct periods of time, based on the facts found, is required.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA will assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2016).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2016).

The Veteran's PTSD has been assigned a 50 percent rating prior to February 20, 2013, and a 70 percent rating as of February 20, 2013, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 and the General Rating Formula for Mental Disorders (2016).  

Pursuant to the General Rating formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula for Mental Disorders (2016).

The United States Court of Appeals for the Federal Circuit has acknowledged the "symptom-driven nature" of the General Rating Formula and that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013).  The Federal Circuit has explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating." Id. at 117. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App 436, 442-443 (2002).  On the other hand, if the evidence shows that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443. 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM- IV), a GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  Richard v. Brown, 9 Vet. App. 266   (1996); Carpenter v. Brown , 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126(a) (2016).

The pertinent evidence includes a June 2010 Princeton Vet Center record noting that the Veteran reported becoming less sociable after returning home from Vietnam.  He reported having problems showing his emotions.  After service, the Veteran reported that he worked in payroll at Radford Army Arsenal for 1 1/2 years and that he had worked in over 9 different jobs.  He reported being self-employed for 29 years before he fell and injured himself and was not able to continue working.  He also reported working for Johnson Foods for 8 years and that he was on medical leave for Wal-Mart but that he had applied for social security disability.  
The counselor noted that the Veteran presented with insomnia, irritability, abdominal discomfort, easily fatigue, no leisure activity, tension, anxiety, vivid memories of prior unpleasant experiences, difficulty concentrating, excessive eating, waking during the night, excessive jumping, avoidance of activities that remind him of prior unpleasant experiences, trouble trusting others, loss of interest in usual activities, and feeling emotional numb.  It was also noted that the Veteran experienced significant impairment in social and occupational functioning.  The diagnosis was PTSD, chronic/severe, with dissociation.  

A July 2010 Princeton Vet Center record shows that the Veteran presented with insomnia, exaggerated startle response to loud and unexpected noises, anxiety, tension, depression, over eating, waking up during the night, no leisure activities, vivid memory of past unpleasant experiences, avoidance of activities, feeling emotionally numb, difficult concentrating, and trouble trusting others.  The Veteran reported no suicidal or homicidal thoughts, but he did report feelings of hopelessness and despair.  The VA provider noted that the Veteran has a 22 pistol and anxiety, but was not suicidal.  The Veteran reported disturbed sleep, irritability or aggression (with little or no provocation), depression, apathy or lack of spontaneity, affective liability, and slowed thinking.  The Veteran's appearance was unkempt and his manner was anxious.  He was oriented to time, place, and person.  His memory function and judgment were impaired, his affect was anxious, and his motor activity tense.  The Veteran did not present with delusions; however, he did present with disorganized thinking and hallucinations.  

A September 2010 VA treatment record from the Princeton Vet Center shows that the Veteran's manner was anxious, his intelligence average, his speech appropriate, his memory functioning fair, his motor activity tense, and his judgment fair.  The Veteran was oriented to time, place, and person. The Veteran presented with difficulty falling and staying asleep.  He has fragmented sleep, restlessness, bad dreams, fatigue, anger, irritability, anger outbursts, anxiety, tension, and vivid memories of prior unpleasant experiences.  The Veteran presented with avoidance activities that remind him of them, memory loss, concentration problems, trouble trusting others, loss of interest in usual activities, and feeling emotionally numb.  The diagnosis was PTSD, chronic/severe, and major depression, recurrent.  A GAF  GAF score of 48 was assigned, which generally reflects serious symptoms or serious impairment of social, occupational, or school functioning.

In his September 2010 statement, the Veteran reported that his wife says that at times, he has a temper and that he is snappy.  The Veteran reported that his wife complained about him talking in his sleep and his dreams.  He also reported that he does not get along well with his son and that sometimes he gets very emotional and cries when others would not.

A February 2011 VA PTSD examination report reflect that the Veteran reported that he and his wife of 42 years get along for the most part and he gets along with his daughter and his 8 year-old granddaughter; however, he has had a difficult relationship with his son.  He also gets along with his brothers and his mother; however, he has had a difficult time getting along with his father.  After service, for nearly 30 years, the Veteran owned and operated a business where he sold ready-made sandwiches and snacks.  He stopped working after an accident where he fell off one of his trucks and fractured his wrist.  He reported that he then worked part-time at Wal-Mart but that he stopped working there because of his arthritis and kidney cancer.  The VA examiner noted that the Veteran seemed to have some positive social interactions.  The Veteran reported that he used to play golf before his physical health deteriorated.  The Veteran reported that he has some friends who he regularly plays poker.  He goes to church and local high school football games, watches a variety of sports on TV, and does some gardening.  He reported that he does 90% of the cooking at home, enjoys regular family gatherings four or five times during the summer and warmer months, and has had a couple of neighborhood cookouts as well.  The VA examiner summarized that the Veteran's affect was broad and his mood appeared euthymic.  The Veteran appeared friendly and cooperative, but that he did become slightly emotional when discussing issues related to his service in Vietnam.  The Veteran showed no impairment of thought processing or communication, nor any delusions.  He denied hallucinations, suicidal, or homicidal thinking.  He was oriented and reported his memory as being intact without significant difficulties.  The Veteran reported neither obsessive-compulsive behavior nor panic attacks and his speech was within normal limits.

The Veteran also reported that he was not usually or typically excessively nervous, fearful, or anxious.  He denied significant problems with low, sad, or depressed mood.  He reported that his impulse control was adequate, without severe anger outbursts, hypervigilance-related anxiety, and that he gets verbally irritable at times and his sleep fluctuates.  The examiner noted that the Veteran reported occasional war-related nightmares that fluctuate in frequency, periodic upsetting, intrusive memories, avoidance behavior, sleep problems, and hypervigilance.  The Veteran seemed to get out adequately to public places without significant emotional distress, and that his concentration was adequate.  The examiner noted that the Veteran denied any recent problems with excessive anger or irritability.  The examiner diagnosed the Veteran with PTSD and assigned him a GAF score of 65, which generally reflects some mild symptoms or some difficulty with social, occupational, or school functioning.  The examiner noted that the Veteran seemed to be coping well with the symptoms he has, notably anxiety, related to vigilance, particularly at night, sleep problems, occasional nightmares, and memories of war-time events.  

An October 2011 VA treatment report reveals the leisure activities included gardening, time with his granddaughter, fishing, travelling, and poker.  The Veteran reported depressive and anxious symptoms, but that he denied auditory/visual hallucinations, as well as suicidal or homicidal ideation.

In an October 2011 statement, the Veteran's spouse reported that the Veteran has trouble with his temper that he has thrown things against the wall, slammed doors, and even broke a window.  She reported that he once stormed out of the house and wrecked the car in a ditch.  She also reported that the Veteran wakes up at night sometimes sweating and yelling, "No No."  He has nightmares and that it takes him a long time to get back to sleep.  She further reported that the Veteran is constantly checking doors and locks over and over, like he is obsessed.  Many times she finds the Veteran on the porch or in a different room all alone crying. 

A November 2011 private medical record from Dr. N. Dar, M.D., Psychiatrist, shows that the Veteran reported war-related flashbacks, nightmares, smelling dead bodies from time to time, feelings of paranoia, not being able to tolerate crowds, loud noises, and preferring to be alone.  He also reported that he gets upset easily, cries, and starts having chest pains.  The Veteran further reported that when he gets nervous or upset, he develops headaches.  He has difficulty concentrating and that his sleep fluctuates.  He does not go out to visit much or to shop, and that he used to enjoy dancing, golfing, and going to ball games, but not now.  The Veteran also reported that he drinks 3 to 4 beers per day and he go to church.  The psychiatrist noted that although the Veteran was cooperative, he was withdrawn.  His affect and mood were depressed.  He was oriented to place, person, time, and situation; however, he had difficulty relating with the provider and his speech revealed that he was frustrated.  His thoughts were coherent and his concentration was fair.  The Veteran's recent and remote memory was intact.  He did not appear having any auditory or visual hallucinations and he did not present with any delusional thinking, ideas of reference, or loose associations.  The diagnosis was profound PTSD, severe neurotic depression, and moderately severe generalized anxiety disorder.  A GAF score of 45 was assigned, which generally reflects serious symptoms or serious impairment of social, occupational, or school functioning.  The prognosis for the Veteran was poor.  The psychiatrist opined that the Veteran's difficulties originating from his experiences in Vietnam are affecting his daily activities and interactions significantly and that the Veteran does not appear to tolerate much stress and is unable to handle any gainful employment. 

A January 2012 VA treatment record from the VA Medical Center in Salem, Virginia (VAMC) shows that the Veteran reported having PTSD symptoms for the past few months that include nightmares 6-7 times a month.  The Veteran also reported that his PTSD symptoms included dreaming about dead bodies, seeing body parts, smelling blood, waking up with frequent anxiety, experiencing soaking wet night sweats, palpitations, shortness of breath, almost having panic attacks.  He also reported being easily startled to loud noises, being hypervigilant, having crying spells, feeling depressed, avoiding war movies and crowds, having flashbacks, intrusive thoughts, and memories of fighting in Vietnam.  The Veteran denied any psychotic symptoms, hallucinations, delusions, or ideations related to his PTSD symptoms.  The VA provider noted that the Veteran appeared alert, calm, and cooperative.  His eye contact was good and he was oriented to time, place, and person.  The diagnosis was PTSD, chronic, and assigned him a GAF score of maybe 55, which generally reflects moderate symptoms or moderate difficulty in social, occupational, or school functioning.

A March 2012 VA treatment record shows that the Veteran appeared well-groomed with good hygiene and was alert and oriented to time, place, person, and purpose.  The provider noted that the Veteran maintained good eye contact; however, he became tearful and talking about his nightmares.  The Veteran reported that his mood was good most of the time unless he gets stressed out after having an argument with his wife.  The provider noted that the Veteran's affect was euthymic, his speech was spontaneous and normal in rate, rhythm, and easy to follow.  His judgments and insights were fair and his impulse control preserved.  His thought process was linear, logical, and goal directed.  He reported no suicidal or homicidal ideation and did not display any behavior indicating he was experiencing auditory or visual or tactile or gustatory hallucinations.  He reported no delusions or paranoia and his attention and concentration were fair.  He reported no gross deficits of cognitive function or memory.  The provider diagnosed the Veteran with chronic PTSD and assigned him a GAF score of 60, which generally reflects moderate symptoms or moderate difficulty in social, occupational, or school functioning. 

A May 2012 Vet Center Clinical Summary reflects that the Veteran continues to suffer with chronic and severe PTSD symptoms that cause both social and occupational impairment.  His functioning has worsened, particularly in how he relates to people, especially his family.  He continues to report an increased level of marital conflict due to his insomnia and nightmares and finds it difficult to deal with everyday stresses.  His judgment, memory and thought process remains impaired. His mood remains chronically depressed with his affect congruent with his mood. He continues to report panic attacks on a consistent weekly basis.  His intermittent explosive rage also affects how he interacts with those around him.  He continues to report a fragmented sleep pattern that leaves him irritable, and this continues to affect his ability to function independently, appropriately and effectively.  He also indicates an increase in intrusive thoughts and re-experiencing due to the current war in Afghanistan.  He still has been unable to establish and maintain effective relationships.  He has few friends, no interests or hobbies and relies very heavily on his wife for support.  He continues to report increasing nightmares and insomnia as a major contributing factor to his PTSD symptoms.  The Veteran's level of functioning is guarded with a current GAF score of 45, and due to the severity of his PTSD symptoms there is minimal improvement expected.  His diagnosis remains basically unchanged since the last clinical summary; however his
functioning has grown increasingly worse.

In a May 2012 statement, the Veteran's spouse again reports his trouble sleeping, and also reports his trouble concentrating sometimes, stating that he just seems to get off track and drift away.  She reported that his dreams and nightmares have really gotten a whole lot worse since he began counseling treatments at the VA. 
She reported that the Veteran's talking and rolling around in bed has gotten real bad.  She reports that he sometimes thrashes around and that he has hit her a few times rolling around.  She further reported that she had to sleep in the spare bedroom in order to get a decent night's sleep, which upset the Veteran and caused him to cry.  She also reported that since his counseling at the VA, the Veteran has become even more distant and sometimes goes off by himself and just sits for long times.  She reported that she has caught the Veteran crying more and more.  

The Veteran's February 2013 VA PTSD examination shows that he reported worsening of symptoms of his service-connected PTSD, including increased nightmares with more intensity and physical lashing out during sleep, more intrusive thoughts, drifting off in his thoughts, worrying about the safety of his granddaughter and soon to be additional 5 step-grandchildren, worrying about his wife, survivor guilt, and fleeting thoughts of suicide.  The Veteran also reported a long-term rocky relationship with his son.  The VA examiner assigned the Veteran a GAF score of 53, generally reflecting moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The VA examiner opined the Veteran's occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. 
However, the VA examiner also noted that the Veteran reported that his PTSD symptoms have worsened, despite his treatments of medication and counseling.  Specifically, the Veteran reported that his wife has advised him of his more disruptive sleep.  The Veteran reported that a month ago, his wife showed him a place next to her eye where the Veteran had accidentally hit her in his sleep, and advised him that this is not the first time he has hit her in his sleep.  As a result, the Veteran reported that his wife now sleeps in another room.  The Veteran also reported that since his February 2011 VA PTSD examination, he drinks 1-5 beers daily, averaging 2-3 daily, and that others have told him that he is self-medicating.  The VA examiner noted that the Veteran presented PTSD symptoms of depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss (such as forgetting names, directions or recent events), flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work like setting, and obsessional rituals which interfere with routine activities.  The VA examiner also noted that the Veteran reported that he really avoids crowds.  The Veteran did not report any suicidal or homicidal ideation.

An October 2013 VA treatment record shows that the Veteran continues to report hypervigilance and nightmares.  He also reported that he and his wife continue to sleep in separate bedrooms.  The Veteran reported that his mood was about the same and that his sleep and appetite were fair.  He denied feelings of worthlessness or hopelessness, suicidal or homicidal ideations, or hallucinations.  The VA provider noted that the Veteran appeared well groomed with good hygiene and was oriented to time, place, person, and purpose.  The VA provider assigned the Veteran a GAF score of 55-60, generally reflecting moderate symptoms or impairment of occupational and social functioning. 

A March 2014 VA treatment record shows that the Veteran reported continuing to feel depressed and having more frequent nightmares.  The VA provider noted that the Veteran became tearful when talking about his nightmares.  The Veteran denied hallucinations, delusions, or suicidal or homicidal ideations.  The VA provider also noted that the Veteran's recent and remote memory appeared to be intact and that his attention and concentration were fair.  The VA provider assigned the Veteran a GAF score of 55, which generally reflects moderate symptoms or impairment of occupational and social functioning.  

In his May 2015 VA PTSD examination, the VA examiner opined that the Veteran's occupational and social impairment was with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with normal routine behavior, self-care and conversation).  The Veteran reported that about 2 years ago, his wife started to sleep separately due to him accidentally hitting her as he thrashes at night.  He reported that he gets along well with his daughter and her six children, his three brothers and his mother, but not so well with his son.  He reported that he does not like really big crowds.  He has 2-3 friends and he enjoys playing cards with them.  He likes watching TV sports and he tends to a small garden.  He does most of the grocery shopping and about 60% of the cooking.  The Veteran also reported that he goes to church most Sundays and is planning to visit some cousins in the Florida panhandle.  The Veteran reported that he used to work at Walmart for 2 years and was able to work from 4 a.m. to 8 a.m. in produce and that was good as there was no crowd.  However, he reported that once, when he was scheduled from 2 p.m. to 6 p.m. when crowds were heavy, a woman accidentally bumped him with her cart, which startled him significantly.  He reported that he resigned after that incident in 2008 or 2009.  However, the VA examiner noted that the Veteran reported a different reason for him leaving his Walmart job in his February 2011 VA PTSD examination (i.e., his arthritis and kidney cancer). 

The Veteran rated his mood as 7/10 and reported that he has good sleep and appetite.  The Veteran also reported that although his anxiety levels have been stable, he continues to have nightmares and flashbacks, although they are not as bad as before (his treatments).  The VA examiner noted the Veteran's symptoms as depressed mood, anxiety, mild memory loss (such as forgetting names, directions or recent events) and disturbances of motivation and mood.  The Veteran's affect was broad and his mood appeared euthymic.  He was friendly, polite, and cooperative and did not appear in significant emotional distress.  The VA examiner also noted that the Veteran's eye contact, speech, and behavior were normal.  Although the Veteran continued to report PTSD symptoms, he described fairly good functioning in a number of areas of his life.  He reported some mild short-term memory difficulty, such as forgetting where he puts things or what he was going to get. The VA examiner noted that these problems do not seem severe and that the Veteran thinks they are likely normal for his age.  The Veteran reported no panic attacks and no obsessive-compulsive disorder (OCD).  He reported no delusions or hallucinations, and denied any suicidal or homicidal ideation.  The Veteran did report feeling depressed about 50% of the time, although he attributes a lot of that as due to his severe problems with his knees and back.  The Veteran reported some anxiety and hypervigilance related to his PTSD.  The VA examiner also noted that the Veteran reported having war nightmares about once a week and periodic and upsetting war memories, triggered by things such as helicopters.  The VA examiner further noted that the Veteran avoids talking of his trauma and described some degree of survivor's guilt.  The Veteran reported that although his medications help his temper and irritability, he does experience some ongoing startle and hypervigilance.   

Resolving reasonable doubt in favor of the Veteran, the Board finds that his symptoms of PTSD have more nearly approximated the criteria for a 70 percent rating, but not higher, from the July 20, 2010 effective date of the grant of service connection.  

In granting an initial 70 percent rating for the Veteran's PTSD, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of symptoms, or effect, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for PTSD.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In that regard, since the July 20, 2010 effective date of the grant of service connection, the Veteran's PTSD symptoms were manifested, primarily, by: chronic sleep impairment (to include violent nightmares), depression (to include crying spells), anxiety, suspiciousness, panic attacks, irritability, intermittent explosive rage, flashbacks, emotional startle, intrusive thoughts, hypervigilance, panic attacks, some avoidance behaviors, isolation, and obsessional rituals.  

Although the medical evidence does not show symptomatology such as speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, and spatial disorientation, the symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, even though not all the listed symptoms compatible with a 70 percent rating are shown, the Board concludes that the type and degrees of symptomatology contemplated for a 70 percent rating appear to be demonstrated since the July 20, 2010, effective date of the grant of service connection.

The Board also notes that the GAF score of 48, assigned in a September 2010 VA treatment record and a GAF score of 45 assigned in a May 2012 Vet Center clinical summary are supportive of the assignment of a 70 percent disability rating. According to DSM-IV, GAF scores ranging from 41 to 50 are indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  The Veteran has indicated that he is irritable, has obsessional rituals and prefers to be left alone.  While the assignment of a GAF score of 53 in a February 2013 VA examination report would suggest that a higher rating may be warranted, the descriptions of the Veteran's symptomatology are the most accurate guide to identifying the severity of the psychiatric condition, and such narrative certainly trumps an examiner's one-time snapshot at the moment of an examination through the GAF score.  38 C.F.R. § 4.126 (a) (2016).

The Board finds that the symptoms associated with the Veteran's PTSD do not meet the criteria for the maximum 100 percent, rating.  A 100 percent rating requires total occupational and social impairment due to certain symptoms.  The Board finds that neither the delineated symptoms nor comparable symptoms are shown to be characteristic of the Veteran's PTSD.  The evidence of record does not indicate that the Veteran has exhibited persistent delusions; grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Throughout the record, the Veteran was consistently found to be oriented and presented himself groomed with appropriate hygiene and appropriately dressed.  Of note, the Veteran, throughout the entire appellate period, has reported that he maintains relationships with his parents, his wife, his daughter, his brothers, and a few card-playing friends.  The record also shows that the Veteran cooks and gardens.  Therefore, the Board finds that total social impairment has not been shown.  In sum, the Board finds psychiatric symptoms shown do not support the assignment of the maximum 100 percent schedular rating. 

As noted above, in its May 2015 rating decision, the RO awarded the Veteran a total disability rating based on individual employability (TDIU) as due to his service-connected PTSD and coronary artery disease with coronary artery bypass graft.  However, the standards used for an award of TDIU and a total rating for PTSD are different.  A 100 percent rating for PTSD requires total occupational and social impairment.  Although the Veteran may be unable to secure or maintain substantial employment for TDIU purposes, it does not follow that he is totally impaired for purposes under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2016).  

Accordingly, the Board finds that the criteria for an initial 70 percent rating, but not higher, for PTSD are met since service connection was established.  However, the Board finds that the preponderance of the evidence is against the assignment of a rating higher than 70 percent.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lastly, the Board finds that there is no evidence of an exceptional or unusual disability picture with related factors, such as marked interference with employment or frequent periods of hospitalization, so as to warrant referral of the case to appropriate VA officials for consideration of an extra schedular rating.  38 C.F.R. § 3.321 (b)(1) (2016); Shipwash v. Brown, 8 Vet. App. 218 (1995).  The record does not show that the Veteran has been hospitalized for PTSD.  There is no objective evidence showing that either condition has caused marked interference with employment beyond that anticipated by the assigned rating.  The rating criteria reasonably describe the Veteran 's disability level and symptomatology and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Therefore, the disability picture for his PTSD is contemplated by the rating schedule, and the assigned schedular ratings are adequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, the Board finds that referral for consideration of an extraschedular rating is not warranted.

A Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014).  However, in this case, the Veteran has not asserted, nor is it reasonably raised by the record, that there is a collective impact of service-connected disabilities.  Therefore, remand for referral for extraschedular consideration on a collective basis is not warranted. Yancy v. McDonald, 27 Vet. App. 484 (2016).


ORDER

Entitlement to an initial 70 percent rating, but not higher, for PTSD, effective July 20, 2010, is granted.



____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


